                                                                    CLERK'
                                                                         SOFFI
                                                                             CEU.
                                                                                S.DISJ.CGIRT
                                                                              AT ROANOKE,VA
                                                                                   FILED

                                                                              FEB 2 6 2
                                                                                      (
                                                                                       222
                                                                         JUL C.DUDLEM         ERK
                                                                       BY:
                 IN TH E U N ITED STATES D ISTRICT CO U RT                           c
               FO R T H E W ESTE RN D ISTRICT O F W R GIN IA
                             ROAN O R D IW SIO N

M ARCELIA S H O FFM AN ,
     Petitioner,                               CivilAction N o.7:18-cv-00265

                                               M EM O R AN D U M O PIN IO N

W ARDEN BRECKON                                By:M ichaelF.U rbansld
      Respondent.                              ChiefUnited StatesDistdctJudge
      M arcellasH offm an,a fedetalinm ate proceeding ro se,ftled tllispedtiorlforwdtof

habeas comus pursuant to 28 U.S.C.j 2241, alleging that lziscontinued detention is
unconstim tional.Thism atterisbeforethecourton respondent'sm otion to distnissoz,in the

alternative,for sllmmary judgment.Afterreviewing the record,the colzrtconcludes that
respondent'sm odon m ustbegranted.



      Hoffman isin thecustodyoftheW ardenofUnitedStatesPenitentiary(''USP'')Lee.
H eisserdng a totalof65 yeatsofincarceration on m tzltiple2010 convictions.

      H offm an appealed llisconvictionsand originalsentences. O n Septem bet13,2005,the

CouttofAppeals for thé Third Citcuitaffitm ed H offm an's convictions,but rem anded for

resentencing in lightofUrlited Statesv.Booker,543 U.S.220 (2005). United Syatesv.
Hoffman,148 Fed.App'x 122 (3d Cir.2005) (unpublished). The Supreme Cout't denied
certiorari.Hoffmanv.UnitedStates,546U.S.1050(2005).Followingresentencing,Hoffman
again appealed. The Third Circtzitaffsrm ed. United Statesv.H offm an,
                                                                     '271 Fed.App'x 227

(3d Cit.2008)(unpublished).Hoffman apparentlydidnotseek furtherreview.

                                           1
      Hoffman then ftled amotion to vacatesentenceputsuantto 28 U.S.C.j2255 in the
sentencing court. The districtcotutdenied them otion. United Statesv.H offm an,Cùm inal

No.01-169-02,2009WL 3540770 (E.D.Pa.Oct30,2009).A latermotion forrelieffrom
judgmenywasalso denied.United Statesv,Hoffman,2011W L 4901366 (E.D.Pa.Oct.14,
2011).
       Hoffm an subsequentlysoughtleaveto fllea second orsuccessivem ption to vacatellis
                                                                                      '
                                                                          .


sentencebgsed on theSupremeCourt'sdecision inJohnsonv.United States,135 S.Ct.2551
(2015),ptusuantto28U.S.C.j2255$).1 Re'sp.toAm .Mot.toDisrniss,Ex.1.TheThird
Circuitderlied leave. 1.
                     . L.Hoffman returned to thedistrictcourq ftlingtwo pleadingsentitled

''M emorandlnm in SupportofHisActualInnocenceClnim of2255/)ofMarcellasHoffman''
and''Actuallrmocencei''pursuantto 28U.S.C.jj2241and2255.Resp.toAmendedM ot.to
Dismiss,Ex.2. The colzrtclismissed thepleadingsforlack ofjutisdiction as''unautholized
successivemotionsforhabeascosusrelief.''1d.

       Hoffman flled thepetition onJune 11,2018. Respondentftled amotion to dismiss
based on lack ofsubjectmattetjurisdiction and failtue to stateaclpim,or,alternatively a
motion for summary judgment,with supporting memorandum. Hoffman then ftled a
response to them otion to dism iss.

       Respondentthereaftersoughtandreceived astay from tlliscourtpencling theSuprem e

Coutt'sdecisionastowhethertograntthepetitknforcertiorariinUnitedStatesv.W heeler,
886F.3d 415 (4th Cir.2018).W hilethestaywaspending,pedtionerflledamotion to amend

       1 ThisapparentlywasnotH offman'sSrstattemptto ftlea second ors'
                                                                     uccessivemodon to vacatehis
sentence.SeeSeeResp.toAm.Mot.toDismiss,Ex.2(statingthatHoffmanhad filedt'
                                                                        wopreviousmodons
tovacatepursuanttoj2255).
the originalpetition,which the courtgranted. A fter the stay was lifted,respondentflled an

amendedmotion to disnaissor,in thealternative,fozs'lmmaryjudgment. Hoffman Eleda
response to the am ended m otion to disnliss,followed by adclitional fllings and m otions

(incluclingasecond motion to amend,which thecourtdenied asfutile).
      H offm an raisesthree clnim sin theinstantam ended pedtion. First,he chazengesthe
                                                                                       '
                                                       o
25-yeatconsecutive sentence im posed fotusing and cazcm g a ftteatm dvuing and in relation

toacrimeofviolence(Count5),becauseconspiracyto commitHobbsActrobberyisnota
cHmeofviolence. Second,Hoffman arguesthatheis''actuallyinnocent''ofthe18U.S.C.j
924(c)violadon forusingand carrying aftrearm dlzringandinrelation to aHtn'gtraffkking
ctime(Count3),whichresultedinthelo-yeatconsecutivesentence,becausetheGovernment
specified onepzedicateoffensein theindic% entand the convictipn wasbased on adiffprent

predicate offense. Third,he contends'thatthe sentencing enhancem ent undet the Arm ed

CakeerCriminalAct(ACCA),18U.S.C.j924/)(Count6),wasimproper.
                                           II.

      Typically, a petitioner challenging the validity of llis conviction or sentence m ust

proceedunder28U.S.C.j2255in thedistrictwherehewasconvicted.However,theffsavings
clause''in j 2255 allowsa pzisonet to challenge the validity ofllisconviction and/orhis
sentenceby flling aj2241petition forwritofhabeascorpus,ifhedemonstratesthatj2255
isfdinadequate otineffectiveto testthçlegalityofllisdetention.''28 U.S.C.j2255/)(''An
application fora writofhabeascom usin behalfofaprisonerwho isautholized to apply for

teliefbym odonpm suantto thissection,shallnotbeenteztnined ifitappeatsthattheapplicant

hasfailed to apply forrelief,by m otion,to the courtwhich sentenced him ,otthatsuch court


                                            3
has denied him relief,unless it also appears that the rem edy by m otion is inadequate or

ineffective to testthe legality ofhisdetention.''). ''m heremedy afforded by j2255isnot
rtndered inadequate or ineffective m erely because an individualhas been unable to obtain

reliefundetthatprovision,orbecauseanindividualisptocedutallybatred from fllingaj2255
motion.''InreVial,115F.3d1192,1194n.5(4thCir.1997).2
       ln W heeler,the Fourth Circuit explnined thatwhere a petitioner is challenging the

legality ofllissentence(asopposed to llisconviction),j2255willbedeemed ffinadequateor
ineffective'?onlywhen allofthefollowing fou.
                                           rconditionsaresadsfied:(1)atthetimeof
sentencing,settled laW of this cizcuit or the Suprem e Court established the legality ofthe

sentence; (2) subsequent to the prisoner's Hitect appeal and ftrst j 2255 motion, the
aforem endoned settled substantive 1aw changed and was deem ed to apply tetroactively on

cpllateralreview;(3)'thepdsonerisunabletomeetthegatekeepingprovisionsofj2255(1$(2)3
forsecond or successivemotions;and (4)due to thisretroactivechange,the sentencenow
presentsan errorsuffkiently graveto bedeem ed a ftm dam entaldefect. W heelet,886 F.3d at



       2 Thecourthaseliminatedinternalquotadonmatks,alterations,footnotes,and/orcitadonshereand
tllroughoutthism em orandllm opinion,unlessotherwisenoted.                                  '

       3Section2255$)providesthat:
       A second orsuccessive motion m ustbecertm ed asprovided in secdon 2244 by apanelof
       theappropriate courtofappealsto contain-

       (1)newlydiscoveredevidencethat,ifprovenandviewedinlkhtoftheevidenceasawhole,
       wouldbe sufficientto establish by clearand convincing evidencethatno reasonable
       factfmderwould have found tlzemovant/1111 oftheoffense;or

      '(2)anew ruleofconstitutionallaw,maderetroacdvetocasesoncollateralteview bythe
       Suprem eCourt,thatwaspreviouslyunavailable.

28U.S.C.j2255(1$(2).

                                                  4
4299seealsoLesterv.Flourno ,909F.3d708,712(4t.hCir.2018)(applyingWheeler);Inre
Jones,226 F.3d 328,333-34 (4th Cir.2000)(reaching same conclusion with respectto
challengestoconvictionsand settingforth similarfactots).TheW heelercouztalsoafst-med
thattherequirementsofthesavingsclausearejutisdictional.886F.3dat423.Thus,aj2241
petitionerrelying.on the savings clause to challengehis sentence m ustm eetthe W heelertest

fotthedisttictcourttohavesubjectmatterjvuisdictiontoevaluatethemetitsofthepetitionet's
clnim s. Id.at426-29. A lthough the cotutm ustapply the proceduralstandatd in W heeler,

''liqnevaluatingthesubstantive1aw inaj2255/)savingsclauseanalysis,thecourtmustlook
to the substantive law ofthe circuitwhere a defendantw asconvicted.'' Ledezm a-lkodd ez

v.Bzecken,No.7:18-cv-00268(JLIC),2019W L 4644556,at*2 (W.D.Va.Sept.24,2019)
(quodng Hahn v.Mosele ,931F.3d295,300-01(4thCir,2019)).
       Hoffman cannotmeetW heeler'srequizementsforuseofj2255'ssavingbclause.
       H offm an ftrstchallenges his conviction and sentence,a consecutive term of25 years

im prisonm ent,forusing and catzym
                                 ' g a ftreal'm duting and in relation to a crim e ofviolence,

inviolationof18U.S.C.j924(c).Am.Pet.at4.Thecrimeofviolenceatissueisconspitacy
to commitHobbsActrobbery,18U.S.C.j1951.Id.at2.
       Section 924/)providesin relevantpart:
       Exceptto theextentthatagreatertninim um sentenceisotherwise provided by
       thissubsection orby any otherprovision oflaw,anyperson who,dllting and in
       relation to any crim e ofviolence or cltnlg trafficking crim e ...for which the
       person m ay be prosecuted in a court of the United States,uses or carries a
       fttent'm ,orwho,in hzrtherance ofany such ctim e,possessesa flzesl'm ,shall,in
       addition to the punishm ent provided for such ctim e of violence ot cltnzg
       ttaficking crim e--

              (i)besentenced toaterm ofimpdsonmentofnotlessthan 5years;

                                              5
               $)iftheftrent'm isbrandished,besentencedto atetm of
              im pdsonm entofnotlessthan 7 years;and

               (iii)iftheftreqtm isdischarged,besentenced to atet'm of
               im prlsonm entofnotlessthan 10 years.


18U.S.C.j924(c)(1)(A).AtthetimeofHoffmanjssentencing,j
                                                     '924/)definedthephrase
''crim e ofxziolence''as:

       Forpulposesofttzissubseèdon the term crim eofviolendemeansan offense
       thatisa felony ànd--

               (A) hasasan elementthe use,attempted use,ortbreatened use of
               physicalforce againstthe person orproperty ofanother,or

               (B) thatby its natare,involves a substantialrisk thatphysicalforce
               agninstthe person orproperty ofanotherm ay be used in the course of
               com m itting the offense.

18 U.S.C.j 924(c)(3). Subsection ''A''is commonly known as the ''force''clause and
subsection B asthe''residual''clause. United Statesv.Simms,914 F.3d 229,233 (4t.h Cit.
2019).
       Petitioner argtzesthat''conspiracy to com m itH obbsA ctRobbery cannot satisfy the

tbteshold cHm e ofviolence underj924(c).'
                                .       ' Am.Pet.at4;see also idaat8 (stadng that
''conspiracy failsto qualifycategorically asacrim eofviolencewitllin them eaning of18U .S.C.

j924(c)(3)(A)asitdoejnothaveasan elementtheuse,attempteduse,orthreateneduseof
physicalfotce').HoffmanbaseshisargumentontheSupremeCoutt'sdecisioninSessionsv.
Dima a,138S.Ct.1204 (2018). Id.at8-9.
       In Dim a a,the Courtfound asim ilarly worded residualclause in theIm m igration and

Nationality Act(''1NA'')unconstitudonally yague. 138 S.Ct.at 1210. The INA ''renders
deportablç any alien convicted ofan aggravated felony after entering the United States.'' Lda
                                             6
'T'he stam te ''defines aggravated felony by listing nllm etous offenses and types of offenses,

often with cross-references to federalcHminalstatutes,''idaat 1211,including ''a ctime of

violence(asdefmed in section 16 oftitle 18)fotwlùch thete= ofimprisonmentisatleast
oneyeary''id.a Section 16 defmedctim eofviolencein two'parts,alsoknownasthefotceand

residualclauses,as:

       (a)an offensethathasasan elementtlaeuse,attempted use,otthteatened use
       ofphysicalforceagninsttheperson orpropertyofanother,or

       (b)anyotheroffensethatisafelonyandthat,byitsnature,involvesasubstandal
       risk thatphysicalforce agninstthe person orproperty ofanotherm ay be used
       in the course ofcom m itting theoffense.

Id.(quoting 18U.S.C j16).TheCourtteliedon itsanalysisinitseatlierdecision in
Johnson,inwllichitinvalidatedtheresiduàlclauseoftheACCA:4
       Johnson tellsushow to resolvetlaiscase.Thatdecision held thattwo feattues
       of A CCA'S residual clause conspired to m ake it unconstitutionally vague.
       Because the clkuse had b0t.h an ordinatp case requirem entand an ill-defined
       risk threshold,it necessarily devolved into guesswork and inttzition,invited
       arbittaryenfozcement,andfailedtopzovidefaiznotice.Section16$)possesses
       the exact sam etwo features.A nd noneofthenainorlinguisticdisparitiesin the
       stataztesmakesanyrealdifference.SojustlikeACCA'Sresidualclause,j16$)
       producesm ore unpredictability and arbittatinessthan the D ue ProcessClause
       tolerates.

Id.at1223;see also id.at1212.

       Hoffmanarguesthatthesameconceznsarepresentwit.
                                                    hrespecttoj924(c)(3)7).See
Am.Pet.at9-12.In Hoffman'sview,j924
                                  .(c)(3)7)''isunconstltutionalbecauseitreqllites
thesnmeorclinarycaseanalysisthatDimayaandlohnson foundviolatesDueProcess.''Idtat

         4 TheACCA prescdbesals-yearmandatoryminimxam sentenceifaperson conyicted ofbeing a
felon itzpossession ofa ftrent-m hasthreepriorconvicdonsforaviolentfelony orseriousrltalg offense,or
both.18U.S.C.j924(e)(1).Theresidualclausedefmedviolentfelonyas''conductthatpresentsaserious
riskofphysicalitjurytoa-
                       nother.''Dimaya,138S.Ct.at1212quodng18U.S.C.j924(e)(2)@));seealso
Johnson,135S.Ct.at2555-56.
                                                  7
 99see also idaat 11. F'at-ther,he atgtzes,the language atissue ''patallelsthe language the

 SupremeColxt'thasdeemedunconstittztional...,''i.
                                                daat9,in j16$)andj924(e)(2)(B),see
 id.a Beforethecourtmayaddressthem eritsofHoffman'sargum ent,however,hemustclear

 W heelet'shutdk.Thishecannotdo.
       W ith respectto W heeler'sfusttequitem ent,itiscleat thatatthe tim e ofH offm an's

 sentencing circuitorSuprem eCout'tlaw established thelegalityoflaissentence. SeeW heeler,

 886 F.3d at429. In addition,the1aw changed subsequentto H offm an'sdirectappealand flrst

 j2255motion tovacate.Seeida'
                            at429 (describing second requirement).Although Dima a
 isinapplicabletoHoffman'scase,in United Statesv.Davis,139S.Ct.2319 (2019),decided
 afterH offm an flled llisam endedpetition and respondentflled hisam ended m otion to dism iss,

 theSupremeCout'theldthatj924(c)(3)(B)wastmconstitutionallyvague.Id.at23369seealso
'Simms,914F.3d at237(concludingthat''j924(c)(3)7)isunconstitutionallyvague.'l.The
 SupremeCout'tfolloweditsreasoninginlohnson and Dima a.SeeDavis,139S.Ct.at2325-
 26. A tleasttwo circuitshave held thatD avisisretroactively applicableto caseson collateral.

 review. See e..,United Statesv.Reece,938F.3d 630,635 (5thCir.Sept.30,2019)(fttacling
 thatDavisannouncednew ruleofconstimtionallaw retroactively applicableon aflrstj2255
 petition);In reHammoud,931 F.3d 1032,1039 (111 Cir.2019)(holding thatDaviswas
 rettoactively applicablçin contextofapplication forleave to ftle secqnd or successj 2255
 motionl.s


        5In Reece,theFifth Circuitnoted thattheSuprem e Courtdid notstatethatD aviswasretroacti
                                                                                              vely
 applicabletocasesoncollateralreview.938F.3dat635;seealsoHammoud,931F.3dat1039(same).
 Secdon2255$)(2)requiresthatthe''new rulemusthavebeenmaderetroacdvetocasesoncollateralreview
 bytheSupremeCouzt'  'Hnmmoud,931F.3dat1038(quoting28U.S.C.j2255(1$(2)).However:

                                                 8
       Ttuning to the thitd W heelerrequizem ent,thatthe pedtionerbe unable to m eetthe

gatekeeplngprovisionsofj2255$)(2)forsecondorsuccessivemotions,Hoffman'schallenge
fails.W heelerandJonesbot.h involved stattztory,notconstimtional,decisions. Seeiésat430
(noting thatpetitioner was ''unable to satisfy the reqtzirements ofj 2255$.)(2) because
Simmonsylwasastatutorydecision ...'');id.at427(''unableto flleasecondorsuccessivej
2255m odon becauseBaileywasastamtoty(notaconsdmtional)decision,lonesattemptedto
                       - - - - -




ftleaj2241cbim forreliefbyusingthesavingsclauseportal.''
                                                       )(citinglones,226F.3dat329-
30;see also Lester,909 F.3d at712 (noting thatpetitionercould notmeetj 2255$)'s
gatekeeping provisions because the case on which his clnim was based was a ''decision of

stamtoryintem tetation,notconsdttzdonal1aw'').By contrast,Johnson,Dim a a,and Davis
wereconstimtionaldçcisions.SeeJohnson,135 S.Ct.at2557 (describing residualclause as
''
 pnconstittztbnally vaguefl;Ld..at2563 (holclina thatimposina increased sentence under
residualclause ofACCA ''violates the Constittztion'sguarantee ofdue process'');see also
Davis,139 S.Ct.at2336 (hncling 18 U.S.C.j 924(c)(c)(3)(B) ''unconstitutionally vagtze''l;
Dima a,138S.Ct.at1215(''Insum,j16:)hasthesametwofeaturesthatconspitedtomake
ACCA'Srestdualclauseunconstitudonallyvague.''l.Therefore,becauseHoffman'sclnim falls

       In T lerv.Cain,theSuprem eCourtheld thattlzisreqe em entm eansthat,foranew ruleto
       beretroactivewitbinthemeaningofj2255$)(2),(1)theSupremeCout'    titselfmusthave
       expresslyheldthatthenew raleisretzoacdveoncollateralreview,or(2)theSupremeCourt's
       holrlingsin m tzldplecasesm ustnecessatily dictatetheretoacdvity ofthe new rule.

Ldaat1038-39.ThecourtnotedthatinWelchv.UnitedStates,136S.Ct.1257(2016),theSupremeCourt
heldthatlohnson wasretroacdvetocaseson collateralreview.Hammoud,931F.3dat1039.The
Hammoudcourtconcludedthat''forpurposesofj2255$)(2)...,takentogefher,theSupremeCourt's
holdingsin D avisand W elch necessatily dictate tlutDavishasbeen madetetoacdvely applicable to criminal
case
   'sthatbecam e SIICIbeforeD aviswasannounced.''J.    Z

       6UnitedStatesv.Simmons,649F.3d237(4thCir.2011)(enbanc).

                                                   9
within the parametersofj 2255$)(2)asa ''new tnxle ofconsdtutionallaw,''28 U.S.C.j
2255$)(2),heisunableto satisfyW heeler'sthird requirement.Accorclingly,Hoffman may
notrelyon j2255(e)'ssavingsclausetobringlliscbim undetj2241.SeeCookv.W arden,
USP LeeCounty,No.7:18-cv-00311-GEC,2019WL 6221300,at*3(W .D.Va.Nov.21,2019)
(notingthàtallfotlrW heelerrequirementsmustbesatisfied,andpetitionerfailed to satisfy
oneofthefom). H-isonly recoutseisto retutn to theThird Circuitapd seek leaveto flle a
secondorsuccessivemotiontovacatepursuanttoj2255$).7
       Hoffmannextclnimsthatheisactuallyinnocentofthej924(c)chazgerelatingtothe
cllnxgtraffkkingoffenses(Count3),Am.Pet.at12,whichresultedin thelo-yearconsecutive
sentence.Thisisso,heargues,becausetheG overnm entrelied on adifferentpêedicateoffense

than that specified in the indictm ent. Am . Pet. at 12-14. H offm an states that ''the

goveznment'; evidence linked the j924(c) charge under CountTwo,E% notto the charged
predicate offense ofattem ptto possesswith intentto disttibute,butto thepredicate offense

ofconspiracy to disttibuteand possesswith intentto disttibute.'' Id.at14.Therefore:

       Because the govetnm entdid indeed specifyin theindictm entthatitw asrelying
       on the predicate offense ofattem ptto possesswith intentto distribute,itw as
       not allowed through the presentation ofits evidence and argum ents,and the
       clistrictcourtwasnotallowedthtoughitsjuryinsttnxctionstobzoadenthebases
       ofconvictiontoincludethedifferentj924(c)preclicateoffenseofconspitacyto
       distdbuteand possesswith intentto disttibute.




       7 'Fhe factthatH offm an haspreviouslybeen unsuccessfulin thisregard isirrelevant.See-lones,. 226
F.3dat333(''Itisbeyondquesdonthatj2255isnotitzadequateorineffecdvemerelybecauseanindiv'idual
isunabletoobtlinreliefunderthatprovision.f);Vial,115F.3dat1194n.5.
       8Hoffmanmisspoke.Thej924/)chargeisconte edirlCount'Ihree.SeeUnitedStatesv.
H 6ffm an,.148Fed.App'
                     xat126n.1sstingcharges).
Am.Pet.at16(citingUnitedStatesv.Randall,171F.3d195(4t.hCir.1999))9seealsoResp.to
Am .M ot.to Dism issat18.9 A ccording to H offm an,this ''cons% ctive am endm ent''ofthe

indictm ent,by alteling itto change the elem entscharged,and convicting the defendantofa

ctim e othetthan thatchatged in the indictm ent,violatesthe Fifth Am endm ent.Am .Pet.at

13.

       H offm an'ssecond clmim also failstheW heelertest. On itsface,Hoffm an'satgum ent

isa constim tional,notstatutory,one. Even assllm ing H offm an intendsto m ake a statm ory

argument(which,inanyevent,wouldbeunaw ilinginthiscontext),hecannotmeetW heeler's
reqlljrem
        ' ents.

       A defendantm ay notbeconvicted ofan offense differentfrom thatcharged in
       the indictment. An indictment is consttuctively amenèed when evidence,
       arguments,or the district court's jury instructions effectively amend the
       indictm entby broadening the possible bases for conviction from thatwhich
       appeared in the indiétm ent. A constructive am enclm ent violates the Fifth
       Amendment's guazantee ofindic% entby grand jury. The key analysisis
       whetherthe defendantwasconvicted ofthe sam e conductthatw ascharged in
       tieindictment;ifheisconvicted ofthe same offense thatwaschatged in the
       indictm ent,thereisno consttazcéveam endm ent.

United Statesv.Wriht,936 F.Supp.2d 538,j44 (E.D.Pa.2013);seealso United Statesv.

Dataio,445F.3d253,259-60(3dCir.2006)(''Thekeyinquiryiswhetherthedefendantwas
convicted ofthe sameconductforwhich hewasindicted.'');accordRandall,171F.3d at198.
Ifheisnot,however,the indictm enthasbeen constructively am ended. See United Statesv.



       9AsHoffmannotes,Randallstatesthatthegovernmentwasnottèqtliredto specifyaspeco cj
924(c)predicateoffense.131F.3dat2089seealsoUlzitedStatesv.Danzell,No.7:05-cr-00024-GEC,2005
WL 2406093,at*1(W.D.Va.Sept.29,2005)(quotingRandall);Am.Pet.at15-16.''However,tlle
govemmentdidinfactspecifythej924(c)predicateoffenseonwhichitwasrelyin'g,andthisspedficadonof
thej924(c)predicateoffenseirltheindictmentisofconsiderableconsequence.''Randall,171F.3dat2089
seealso Am .Pet.at16-17.
Syme,276F.3d131,136 (3dCir.2002)(reversingconvictionwhere,albeitinadvertently,the
distdctcom m itted plnin erroz by ''cons% ctively am ending the indictm entby instnzcting the

juryonafraudtheorythatwasnotallegedinthecount.'');Randall,171F.3dat198(reversing
convictionswherej924/)convictionsrested upon proofofdiffçrentpredicateoffensethan
theon'especiûed in indictment).Thus,taldng Hoffman'sallegadonsastrue,the1aw atthe
timeofllissentencing,fatfrom ''establishlingjthelegalityofthesentence...,''W heeler,886
F.3d at429,established theillegality ofllissentencç,see D araio,455
                                                                 j
                                                                    F.3d at260 ('
                                                                             ., '(A         court
cannotpe- itadefendantto be tded on chatgesthatarenotm adein theindictm entagainst

him.''
     );Randall,171F.3d at198. Accordingly,W heeler's'flrstrequitementhasnotbeen met.
       This is an issue which should have been 'brought on directappeal,when H offm an

challenged the suffk iency ofthe evidence asto the ''carrying and use,dlzting and in relation

to adrtzg trafhcking crimeoffense(counttllree)...,''United Statesv.Hoffman,148Fed.
App'x at127,10orit'
                  lllisfltstm otionto vacateundètj2255,United Statesv.Hoffman,2009,
'W L 3540770,
         J
             at* 4. The factthathedi
                                   d notdo so doesnotrenderj2255 ''inadequateor
ineffecdve''forptuposesofj2255($.Seelones,226F.3dat3339Vial,115F.3dat1194n.5.
Therefote,hecannotnow bdng tllisclnim undeyj2241.
       Finqlly,H offm an cho engeslnis sentence as a career offender pnder the A CCA and

United StatesSentencingGuidelines(''USSG'').Am.Pet.at17,22. Hestatesthathedoes
nothavethreeviolentfeloniesbecausellisVirginiarobberyconvictionswerenot''lcjtimesof
violenqe''absenttheresidualclause.1d.at20.Therefore,hearguesthatltis''ACCA conviction

and sentence under j924(e) must be vacated and Petitioner must be sentenced without

       '
       10 The courtnotesthatRandall,on which H offm an relies,wasa directappeal. See171F.3d at203.
'consideration ofthecareeroffendergguidelinejortheACCA.''Id.at22.Theissuecurrently
 before the court,however,isnotwhetherH offm an'sVirginiarobbery convictionsarecrim es

 ofviolence forpurposesoftheACCA .Thequesdon iswhethethem ay bring thisclqim in a

 habeaspetition underj2241,utilizing j22,55'ssavingsclause.Hemaynot.
       Asdiscussedpreviously,Johnson,whichitwalidatedtheresiduàlclpuseoftheACCA,
 waschallenged,and decided,on constimtionalgrounds. SeeJohnson,13! S.Ct at2563
 (imposing inczeased sentenceunderresidualclause ofACCA ''violatesthe Constitution's
 guaranteeofdueprocess');seealso Am.Pet.at17(''Becauseasentenceimposedunderthe
 residualclause deniesdue process oflaw,the Supzeme Courtin Johnson invalidated the
 residualclause ofthe ACCA ....''). W heeler addresses sentencing challengesbased on
 '




 retroactive changesin stattztory law. See 886 F.3d at429. Sentencing challengesbased on

 constimtionalrtzlingsfallwithintheparametersofj2255(1$(2);therefore,thesavingsclause
 is unavailable. See Ld-a (''Third, the petitionet must otherwise be unable to meet the
 requirementsofj2255$)(2)forsecondorsuccessivemotions.').Hoffman'sACCA argument
 thusfailsfotthesamereason hisj924(c)argumentfailed:constitutionalargumentsdonot
 fitwithin theconM esofW heeler.Seeidx

       Hoffman furtherarguesthat''ltjheSupremeCourt'sinvalidationoftheACCA residual
 clauseleadsto theconclusionthatthetesidualclauseoftheCateetOffendetguideline,j4B1.1
 and 4B1.2,is also itw alid.''Am .Pet.at19.H offm an statesthat''gbqecausepetitioner'
                                                               .                    scareer
 offender sentence wasimposed under j4B1.2'sunconstitutionalresidualclause,there isa
 signifkantrisk thatitisnotauthorized by substandve law,reqlxidng reversalin thisj2241
 Proceedinp'' J.d.at17.Therefore,''tllisCotutshould allow Petitionerto proceed byway of
               .




                                            13
section 2241,find thatPetitioner m eets the N ew 2241 test Pursuant to Uflited States V.

W heeler,and vacate Petitbner'sconviction and sentence.'' 1d.

      Pursuantto j4B1.1oftheUSSG:
      A defendantisacareeroffenderif(1)thedefendantwasatleasteighteenyears
      old atthetimethedefendantcommitted theinstantoffenseofconviction;(2)
      theinstantoffense ofconviction isa felony thatiseithera crim e ofviolenceor
      a controlled substanceoffense;and (3)thedefendanthasatleastt'wo prior
       felony convictions of eithet a crim e of violehce or a controlled substance
      'offense.

USSG j4B1.1(a).AtthetimeofHoffman'ssentencing,j481.2defined''ctimeofviolence''
asfollow s:

      The tet'm ''crim e ofviolence''m eans any offense under federalor state law,
      punishable by im prisonm entforaterm exceeding oneyearthat--

              (1) has as an element the use,attempted use,or threatened use of
              physicalforce againstthe person ofanother,or

              (2) is burglary of a dwelling, arson, or extortion,involves use of
              explosives, or otherwise involves conduct that presents a serious
              potentialziskofphysicalinjuryio anothet.
USSG j4B1.2(a).Theportion ofclausefollowing ''orotherwise''Fasknown asthe''residual
clause.''Becklesv.UnitedStates,137S.Ct.886,891(2017).
      In Becldes,the Supremç Courtrejected an argtzmentidenticalto Hoffman's,that,
putsuanttoJohnson,theresidualclauseofj481.2wasunconstimtionallyvague. Id.at890.
TheCout'theld thattheUnited StatesSentencingG uidelineswerenotam enableto avagueness

challengeundertheDueProcessclausebecausetheymerelygaidedtheexerciseofajudge's
discretionin sentencing.Seeidaat892t''un1iketheACCA,however,theadvisoryGuidelines
do notfix thepev issiblerange ofsentences.To the contraty,they m erely guidethe exercise

of a court's discretion itl choosing an appropriate sentence within the stàtutory range.
Accorclingly,theGuidelinesatenotsubjecttoavaguenesschallengeundertheDueProcess
C1ause.'');see also idaat894.The Courtheld that''Fjhe residualclause in j 4B1.2(a)(2)
therefoteisnotvoidforvagueness.''Id.;seealsoidaat896,897(same).
      BecklesimpactsHoffman'ssentencinjguidelinesargumentin two ways.First,asdid
th8petitionerin Becldes,H offm an isagain m aking aconstitutionalargum ent,despite hisbrief

zeference to ''statutoty lam ''Am .Pet.at17,and Becklesw asa constitutionaldecision,see 137

S.Ct.at890 Solding that''theadvisoryGuidelinesal'enotsubjectt: vaguenesschallenges
underthe.DueProcessClause').W heelerrefersto rettoactivechangesin substantivelaw
subsequent to a defendant's conviction and sentencing. See W heeler,886 F.3d at 429-30

(describingrequitementsandexpbiningwhypetitionersatishedthefttstthtee).
      M oreover,Becldes changed nothing.It did not alter the Urlited .states Sentencing

Guidelines;itsimplyheld thattheywerenotsubjectto adueprocesqchallengeon vagueness
grounds,Beckles,137 S.Ct.at890,and that,specihcally,j 4B1.2(a)(2)wasnotvoid foz
vagueness,idxat892.ThefactthattheU.S.Sentencing Commission subsequently amended j
481.2 to eliminatetheresidualclause,seeUSSG Manual,supp.to app.C,nmend.798 (U.S.
SentencingComm'n 2018),11doesnothelp Hoffman'sW heelerargument,seeAm .Pet.at20
(noting that ''the U.S.Sentencing Commission has already deleted the residualclause of
4b1.1(a)(2)gsicjinordertomaketheguidelinesconsistentwithJohnson').Thatamendment
hasnotbeenmaderetroactivelyapplicabletocasesoncollateralreview.SeeUSSG j1B1.10(d).
ssting nmendments to be applied rettoactively).Thetefore,with respectto Hoffman's


       11 Theresidualclausewaseliminated by am endm enteffectiveAugust1,2016,in partasaresultof
Iohnson.SèeUSSG Manualasupp.toapp.C,amend.798,cmt.(U.S.SentencingComm'n2018).

                                              15
sentencing guidelinesargum ent,W heeler'ssecond condition hasnotbeen m et. SeeW heeler,

886 F.3d at429.12

       H offm an hasnotsatisûed W heeler's requirem entswith tespect to any oflais clsim s

and,asaresult,cannotproceedunderthesavingsclauseand j2241.SeeRosariov Breckon,
No.7:18-cv=00255-GEC,2019W L 4306982,at*4(W.D.Va.Sept.11,2019).Accorclingly,
subjectmatterjlltisdiction overthe pedtion islacking. SeeW heeler,886 F.3d at423. The
courttherefore gtants the am endèd m otion to disrniss and dism issesthe am ended petition

withoutprejudicepursuanttoFed.R.Civ.P.129$(1).13
                                                111.

       In addiéon to hisj 2241 petition,Hoffman hasflled severalmotions:a motion for
pe= ission to supplem entthepetition to add an acttzalinnocencecbim based on theSuprem e '

ColAtq's decision in Rehaifv.United States,139 S.Ct.2191 (2019);a letter motion to
supplem enthispetidon with an atgum entunderD avisv.U nited Statesand for ahearing on

the D avisissue;and a m oéon to place the petition in abeyance.The cotzrtwilladdtess each

m otion separately.




         12 In Lester,theFolzrth Circuitallowed aguidelineschallengebased on am isclassiscation asa
careeroffender,which increased Lester'sm andatory sentencingrange.909 F.3d at712. Lesteris
clisdnguishable.
         Lesterchallenged hisdesignation asacareeroffenderbecauseoneofth8convicdonson which '      the
designation wasbased waslaterfound notto beacrim eofviolence. Id.;seealso Cham bersv.United States,
555U.S.122,127-28(2009).Chambershadbeendeemedtoapplyretoacdvelytocasesoncollateralreview.
Lester,909 F.3d at712. Chambers,however,wasa ''decision ofstam toryinterpretadon,notconsdtutional
law.'' Id. Therefore,Leste.
                          rsadssed W heeler'ssecond condidon.SeeLd=.H offman doesnot.

        13 Based onitsdetetminadonthatitlackssubjectmatterjurisdicdonoverHoffman'speddon,the
colzrtneednotconvertthemodontodismisstooneforsummatyjudgment.SeeFed.R.Civ.P.12$)(3)(''If
thecourtdeterminesatanytimethatitlackssubject-matterjurisdicdon,thecourtmustdismisstheaction.'
                                                                                             ).
       First,H offm an seekspetm ission to supplem entthepetition to add an actualinnocence

clnim under Rehaif. H e argues that the Suprem e Coutt's decision in Rehaifrendets him

actuallyinnocentofthe18U.S.C.j922(: charge.FirstM ot.to Supp.at1.Section 922(g)
provides that''itshallbe unlawfulfor cettain individualsto possess flrest-m s.The ptovision

lists nine categori
          .       esofinclividualssubjectto theprohibition ....A             sepatateprovision,j
924(a)(2),adds thatanyone who knowinglyviolates the ftrstprovision shallbe fined or
imprisoned forup to 10years.''Rehaif,139 S.Ct.at21949seealso 18 U.S.C.j922(g).The
Coul'theldthatin otdertoconvictadefendantunderjj922(g)and924(a),theGovernment
m ustprove ''thatthe defendantknew he possessed a fttearm and also thathe knew thathe

had the rçlevant stat'us w hen he possessed it.'' Rehaif,139 S.Ct.at 2194.Accotding to

H offm an,''he did nothave know ledge thathe belonged to therelevantcategory ofpersons

barredfrom possessingaflrearm.''FitstMot.toSupp.at39seealsoidaat5(''Becauseallthlej
elementsoftheoffensewasgsic)notppven bythegovernment,and becausePètitionerdid
not have knowledge tha:
                      t he belonged to the relevant category of persons batred from

possessing a ftrent'm,he isactually innocent.'').Hoffman asks the colzttto ordet thatan
evidentiaryhenting beheld,thathisconviction and sentenceunderj922(g)bevacated,that
hebetesentencedto timesewed,and thatCountSixbedistnissed.Seeidxat8.14
       Thecolzrtconstruesthe m otion to supplem entasam otion to am end pursuantto Rule

15 oftlae FederalRules ofCivilProcedute.See United Statesv.K elle ,N o.7:16-cr-00022-

EIQD-RSB,2019WL 6718103,at*2 (W.D.Va.Dec.10,2019)9seealsoFed.R.Civ.P.81(a)(4)

'

                                  '
                        p
        14 BecauseitlacksJurisdicdonoverthepetidon,thecoul'tcannotgrantHoffm an tlzèreliefherequests.
See Second M ot. to Supp.at19seealso M oss,2019W L 7284989,at>   y9n.      ' thatp,a colzrtt
                                                                     3 (nodng               hatlacks
jurisdicdonhasnopowertoadjudicateanddisposeofaclnim onthemerits').
(''Thesetn'lesapplytoproceedingsforhabeascomus...to theextentthatthepracticein
thoseproceedings:(A)isnotspecihedinafedezalstamte,theRtzlesGoverningSection2254
Cases,ortheRulesGoverningSection2255 Cases....'').
      W hen,ashere,m orethan 21dayshavepassed afterserdce ofthegovetnm ent's
      aqswer, Rule 15(a)(2) permits amenclment of the petition only with the
      governm ent'swritten consentorleaveofcout't. Therule furtherprovidesthat
      the courtshould freelygiveleavewhen justiceso requires. Leaveto amend
      shotzld begtantedin theabsenceofbad faith,undueprejudiceto theopposing
      party,otfutility ofthe am endm ent.

JvCILC ,2019R   6718103,at*2.

      Here,amendmentwotzld be futile.Asdiscussed above,in orderto utilime j2255's
savingsclauseand bringhisclnim pursuantto j2241,Hoffm anmustmeettheconditionsset
forthinJonesandW héeler. See% eeler,886F.3dat4299Jonej,226F.3d at333-34.The
Fourth Citcuit has noted that Rehaif abrogated pdor circuit precedent. U nited States v.

Loclthart,947F.3d187,196(4thCir.2020)(citingUnitedStatesv.Lan le,62F.3d602(4th
Cir.1995),abrogated by Rehaif,139 S.Ct.2191). Thus,the fustprong oftheJones and
W hèelertestsissatisfied. See W heeler,886 F.3dat429;Jones,226F.3dat333-34.
                                         .




      H offm an,how ever,cannotsadsfythesecond teqturem ent.SinceRehaif,severalcourts

within the Fourth Circuit have held thatRehaifdid notchange substantive 1aw because the
                                                      9                               .
conductfor wlzich the petitionerwasconvicted isstillillegal. See e. .,Swindle v.Hud       s,
        J.                                                  .;

No.5:19-cv-300,2020NvL 469660,at*2 (N.D.W .Va.Jan.29,2020)(''Here,.thectimesfor
which petitionerw as convicted tem lin crim inaloffenses;accordingly,he cannot satisfy the

secondptongoflones.'');Ta lotv.Hu 'ns,No.5:19-cv-291,2019R 6481799,at*3(W .D.
W .Va.Nov.5,2019)(''Even ifPetitioner.satisfied the fustand thitd elementsofJones,the
ctim e forwhich hewasconvicted rem ninsa crim inaloffense,and therefore,he cannotsatisfy

                                             18
thesecondelementofJones.''),ado tedb 2019W L 6467823 (N.D.W .Va.Dec.2,2019)9
Mossv.Dobbs,No.8:19-w-02280,2019K 7284989,at*9O .S.C.Sept.23,2019)t''rllhe
savingsclauyetestinJonesreqllitesthatsubsequentto aprisoner'sdirectappealand flrstj
2255 m otion,the substandve law changed such thatthe conductofwhich the prisonerw as

convictedisdeemednotto becriminal.Here,nosuchchangeoccurred.'),ado tedb 2019
R 5616884 O .S.C.Oct.31,2019)9seealso M oss,2019W L 7284989,at*6-7. Furthez,in
tet'm sofW heeler,theSuptem e'courtdid notindicatethatRehaifwasreiroactivelyapplicable

to cases on collateralteview . See W illiam sv.United States,N o.3:17-cr-00241,2019 W L

6499577,at *2 (W.D.N.C.Dec.3,2019) t''rrlhe Supreme Courtdid notmake Rehaif
tetroactivetocasesoncollateralreviem ');W atersv.UnitedStates,No.4:15-cr-158,2019WL
3495998,at*5O .S.C.Aug.1,2019)(denyingmotiontoappointcounseltopresentaRehaif
cbim in partbecause ''thereisno indicatiop thatthe Suprem e Courthasm ade theholding in

Rehaifyetroactivelyapplicabletoinvalidatean otherwisefmalconviction underj922(g).'').15
      Therefore,becauseHoffman cannotsatisfy alltheJonesand W heelerconditions,the
couttFouldberequitedtodismissaRehaifclaim fotlaçkofjudsdiction.SeeSwindle,2020
W L 469660,at*3 (''consequently,becausepetitionerattacksthevalidityofhisconviction and
failsto estabEshthathemeetsthelonesrequitements,heisunabletosadsfythej2255savings
clauseto seek reliefundetj2241.W here,ashere,afederalprisonerbzingsaj2241pedtion
thatdoes notfallwithin the scope ofthe savingsclause,the distdctcourtm ustdism iss the

unauthozizedhabeasmotion forlackofjlltisdiction.'')(citingllicev.mvera,617F.3d802,807
(4t.
   h Cit.2010)@ercurinml). Accordingly,thefttstmotion to supplementisDEN IED.

      15Rehaifwasa directappeal.SeeRehaif,139S,Ct.at2195.
                                            19
      Second,H offm an seeksto supplem enthisDim a a argum entwit.h an argum entbased

on U rlited Statesv.D avis and requests a hearing ''consistentwith D avis.'' Second M ot.to

Supp.at 1. H offm an contends that his conviction and sentence for using and carrying a

flrenl.m dplring and in reladon to a crime ofviolence (Count5),mustbe vacated because
conspizacytocommitHobbsActrobberyqualifiedasacrimeofviolenceonlyunderj924(c)'s
residualclause,which Davisheldwasunconstitutionallyvague.Seeidaat2.Heyequeststhat
thecourtholdahearingatwhich hisj924/)convictionwotzldbevacatedandhewouldbe
zesentenced on theremsiningcounts.Seeid.16
      The courthasalteady discussed D avisin the contextofH offm an'sD im a a clsim and

found thatDaviswasaconsdmtional,notstatutory,tnlling,aswereitspfedecessorsylohnson
and Dima a.Thus,they do notmeettheJonesand W heelercriteria foruse ofthesavings
clause and j 2241. Allowing the second motion to supplem entwould therefoze be futile
becausethecout'twouldbetequiredto clismisstheclnim forlackofjurisdiction. SeeItice,
617F.3d at807.A ccordingly,H offm an'ssecond m otion to supplem entthepeddon to include

aIjavisatgumentisDEN IED.
      Third,'H offm an seeks to stay proceedings while he is ''out on a writ''to attend

evidentiary headngsin two civilcasesin California. M ot.to Stay at1.The m otion to stay,or

place thepetition in abeyance,isD EN IED asm oot.

                                           IV .

      Based on theforegoing,thecout'tconcludesthatitlackssubjectmatterjlntisdiction
overH offm an'spetition.A ccordingly,the courtwillGRAN T respondent'sam ended


       16Seen.14.
                                            20
motiontodismissor,inthealternaéve,motionforsummaryjudgment,andDISM ISSthe
amendedpetitionwithoutprejudice.Anappropriateorderwillissuetllisday.A11remaining
m otionswillbe denied.

                         S N TE RE D : 'rhis 7Y   dayofFebruafy, 2020.


                                                  '
                                      /+/         .    V .           ,
                                        M ichael . rbanski
                                        C ' rlited StatesDistrictludge
